Applicant’s Arguments/Response to Arguments


With respect to Box 3(d) on the Advisory Action, Examiner notes in the previous claims listing (10/21/2020), claims 1-6 and 14-24 were pending. In the present claims listing (2/12/2021), claims 1-6 and 14-26 are pending. Accordingly, the newest claims listing present additional claims (claims 25-26) without canceling a corresponding number of finally rejected claims. 

Continuation of Box 3. The proposed amendments will not be entered because they introduce
limitations not previously considered, and they do not materially simplify the matters for appeal.  

Continuation of Box 12. The request for reconsideration has been fully considered, but it does
NOT place the application in condition for allowance because it is not drawn to claims currently
under consideration.  







In order to practice compact prosecution, arguments drawn to the finality of the Office Action are discussed below.


Applicant argues:  Applicant notes that MPEP § 706.07(a) states that "second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant's amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR l.97(c) with the fee set forth in 37 CFR l. l 7(p)" (emphasis added). In the Action, new grounds of rejection were introduced citing to new prior art references. Applicant respectfully submits that an information disclosure statement has not been filed during the period between the first non-final office action and the issuance of the present Action. Therefore, a final office action is not proper on those grounds. Additionally, Applicant respectfully submits that the amendments presented in the prior response do not necessitate the new grounds of rejection. Applicant respectfully submits that the prior art and the rejections in the present Action should have been presented in the prior non-final office action issued on August 19, 2020. The cited reference Knoblich (US20150330970A) was disclosed in an 

Original Claim 1 rejected in the first Office Action recited the following:
1. An in vitro generated three-dimensional neural organoid derived from a human
induced pluripotent stem cell (hIPSC), the organoid comprising a first region expressing retinal or cortical markers and one or more additional neural regions, each expressing markers of the brain stem, cerebellum, or spinal cord.

Prior to the present Action, claim 1 was amended as follows:
1. An in vitro generated three-dimensional neural organoid derived from a human induced pluripotent stem cell (hIPSC), the organoid comprising a first region expressing one or more retinal or cortical markers and two or more additional neural regions, each expressing markers characteristic of the midbrain, brain stem, cerebellum, or spinal cord.

In this Action, the Examiner alleges that Knoblich discloses "an in vitro generated three dimensional neural organoid (Pg. 2, para. 18; Pg. 1, para. 15) derived from a human induced
pluripotent stem cell (hlPSC) (Pg. 7, para. 76), the organoid comprising a first region expressing
cortical markers ('FoxGl'-marker for cerebral cortical morphology; Pg. 12, para. 121) and two or
more additional neural regions, each expressing markers characteristic of the midbrain ('Otxl/2- a forebrain/midbrain marker'; Pg. 4, para. 46) and cerebellum (Pax6-Pg. 3, para. 118)." Without


Further, as stated in MPEP § 706.07(a) "a second or any subsequent action on the merits in any application will not be made final if it includes a rejection, on newly cited art ... of any
claim not amended by applicant or patent owner in spite of the fact that other claims may have
been amended to require newly cited art." Pasca, Ninkovic, and Mahairaki are newly cited art.
Claim 4, for example, was not amended and Mahairaki was newly cited against this claim. This further supports that a final action was improper. In view of the above, it is respectfully submitted that the finality of the outstanding Office Action is improper and that the finality of the Action should be withdrawn.

In Response: Applicant’s arguments have been fully considered, but are not found persuasive. While Examiner is in agreement that the new grounds of rejection were not introduced due to the submission of an information disclosure statement, Examiner strongly disagrees with Applicant’s argument that the amendments presented in the prior response did not necessitate the new grounds of rejection.

As noted by Applicant, original claim 1 was drawn to an in vitro generated three-dimensional neural organoid derived from a human induced pluripotent stem cell (hIPSC), the organoid read on the claimed invention, the cited reference required (1) an in vitro 3D neural organoid derived from hIPSCs (2) the organoid to have a first region expressing retinal or cortical markers and (3) one or more additional neural regions, each expressing markers of the brain stem, cerebellum, or spinal cord. 

In contrast, previously presented claim 1 (of 10/21/2020) was drawn an in vitro generated three-dimensional neural organoid derived from a human induced pluripotent stem cell (hIPSC), the organoid comprising a first region expressing one or more retinal or cortical markers and two or more additional neural regions, each expressing markers characteristic of the midbrain, brain stem, cerebellum, or spinal cord. Accordingly, to read on the claimed invention, the cited reference required (1) an in vitro 3D neural organoid derived from hIPSCs (2) the organoid to have a first region expressing retinal or cortical markers and (3) two or more additional neural regions, each expressing markers of the brain stem, cerebellum, or spinal cord. 

Clearly, the scope of the claim- from the original claim to the 10/21/2020 claim- changed. This is because the original claim only required one or more additional neural regions, each expressing markers of the brain stem, cerebellum, or spinal cord. The previously presented claim required two or more additional neural regions, each expressing markers of the brain stem, cerebellum, or spinal cord. Examiner cited Chung because Chung met the limitations that 

Furthermore, Applicant’s argument regarding the previous rejection not being necessitated by amendments is, respectfully submitted, curious given Applicant’s arguments in the ‘Remarks’ filed 10/21/2020. Indeed, at pg. 10, Applicant persuasively argued the following: 


    PNG
    media_image1.png
    266
    624
    media_image1.png
    Greyscale

In the office action mailed 8/19/2020, Examiner noted that Chung discloses markers of the spinal cord (one neural region). In the response copied above, Applicant argues that Chung fails to read on the amended claims because Chung does not disclose two neural regions or more.  In fact, on pg.  3 of the previous office action Examiner clearly notes that the rejection was withdrawn in view of the amendments made to claim 1. Accordingly, Applicant’s arguments are not found persuasive because Applicant’s own amendment to the claims necessitated the new rejection. 

not cited in the IDS. Similarly, respectfully, as far as Examiner is aware, there is no patent rule or law against using references in a current rejection that were cited in a previously submitted IDS. At issue here is whether Applicant’s amendment necessitated a new grounds of rejection. In view of the evidence presented above, it is the Examiner’s opinion that Applicant’s amendments did. 

With respect to Applicant’s argument regarding Pasca, Ninkovic, and Mahairaki, these arguments are not found persuasive for the same reasons Applicant’s argument regarding Knoblich was not found persuasive. Moreover, Applicant’s argument that since claim 4 was not amended and a new reference (Mahairaki) was cited against this claim- this rejection was improper, is also not found persuasive. Claim 4 depends on claim 1. Since the scope of claim 1 changed then the scope of claim 4 changed. 


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632